Case 8:18-cv-03052-CEH-SPF Document 54 Filed 03/06/20 Page 1 of 2 PageID 377



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

JOHN A. DIAZ, individually and
on behalf of others similarly situated,

              Plaintiff,


v.                                                 Case No. 8:18-cv-3052-T-36SPF

CHAPTERS HEALTH SYSTEM, INC.,

              Defendants.

_______________________________________/

                                          ORDER

       This matter comes before the Court upon the parties’ Agreed Motion for Entry of

Confidentiality and Protective Order Regarding Subpoena to Citibank, N.A. (Doc. 53). The

incorporated stipulated confidentiality agreement regarding a subpoena to Citibank, N.A. sets

forth the process by which the parties agree, in order to facilitate compliance with the

subpoena, to handle the production of documents. For the purposes of discovery and

preventing the parties from litigating the issue of confidentiality as to each document, the

parties’ stipulated confidentiality agreement (Doc. 53) serves a useful purpose. As such, the

Court finds good cause to issue the protective order. See Fed R. Civ. P. 26(c). Accordingly,

upon due consideration, it is hereby

       ORDERED:

       The parties’ Agreed Motion for Entry of Confidentiality and Protective Order

Regarding Subpoena to Citibank, N.A. (Doc. 53) is GRANTED, and the proposed method

by which the parties agree to handle the exchange and protection of confidential and
Case 8:18-cv-03052-CEH-SPF Document 54 Filed 03/06/20 Page 2 of 2 PageID 378



proprietary information (Doc. 53) is APPROVED and incorporated herein with the following

clarifications:

                  (1) This Court’s jurisdiction to enforce the terms of the agreement shall

                     terminate upon a final determination of this action.

                  (2) In accordance with the policy of the Middle District of Florida, when a

                     party seeks to file a document under seal, the Court shall determine the

                     matter upon motion by the party in conformance with Local Rule 1.09,

                     which sets forth the procedures to be followed when a party seeks leave to

                     file under seal. See L.R. 1.09, M.D. Fla.

                  (3) More specifically, in regard to paragraph 14 of the parties’ agreement, if a

                     party files a document with confidential information redacted therefrom,

                     instead of providing the Judge with an unredacted copy of the document,

                     the party should seek to file the unredacted copy of the document under seal

                     as discussed in paragraph (2) above.

       ORDERED in Tampa, Florida, this 6th day of March 2020.




                                                  2
